Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                              FILED
                                                            Jul 17 2012, 9:10 am
court except for the purpose of
establishing the defense of res judicata,                          CLERK
collateral estoppel, or the law of the case.                     of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

MARK SMALL                                     MICHELLE R. MARQUAND
Indianapolis, Indiana                          Jeffersonville, Indiana

                                               ROBERT J. HENKE
                                               DCS Central Administration
                                               Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

IN RE THE TERMINATION OF THE                   )
PARENT-CHILD RELATIONSHIP OF:                  )
                                               )
Jo.L. (Minor Child),                           )
                                               )
       AND                                     )
                                               )
J.L. (Mother),                                 )
                                               )
       Appellant-Respondent,                   )
                                               )
              vs.                              )     No. 22A01-1111-JT-542
                                               )
THE INDIANA DEPARTMENT OF                      )
CHILD SERVICES,                                )
                                               )
       Appellee-Petitioner.                    )
                       APPEAL FROM THE FLOYD CIRCUIT COURT
                           The Honorable J. Terrance Cody, Judge
                               Cause No. 22C01-1101-JT-19


                                              July 17, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge

                                    STATEMENT OF THE CASE

        Appellant-Respondent, J. L. (Mother), appeals the trial court’s termination of her

parental rights to her minor child, Jo.L.1

        We affirm.

                                                  ISSUES

        Mother raises two issues on appeal, which we restate as:

        (1) Whether the trial court’s order contains sufficient findings to support its

decision; and

        (2) Whether the Indiana Department of Child Services (DCS) presented sufficient

evidence to support the termination of Mother’s parental rights to her minor child.

                             FACTS AND PROCEDURAL HISTORY

        Mother is the mother of Jo.L., born on August 21, 2009. When Jo.L. was two

days old, Mother, who was intoxicated at the time, dropped the child on the child’s head.

1
 The trial court also terminated Father’s parental rights, but he did not file an appellate brief contesting
the trial court’s conclusion.

                                                      2
The DCS became involved and at some point the DCS filed a petition to have Jo.L.

declared to be a Child In Need Of Services (CHINS).2 On September 10, 2009, the trial

court adjudged Jo.L. to be a CHINS.

        On January 19, 2011, the DCS filed its petition to terminate the parent-child

relationship between Mother and Jo.L. On November 4, 2011, the trial court conducted a

fact-finding hearing on the DCS’s petition for termination. During the hearing, Mother

explained that she has given birth to eight children, none of whom are in her care. She

admitted that at least two of her children were born with fetal alcohol syndrome. Mother

acknowledged to have had an alcohol abuse problem for the previous twenty years.

Although she has participated in several different treatment programs, none of these have

been successful as she relapsed every time.

        During the course of the underlying CHINS proceedings, Mother completed some

of the court-ordered services: she completed an education course through Our Place, she

submitted to drug and alcohol screens, and she completed a psychological evaluation.

DCS also made referrals for Mother to domestic violence services, drug and alcohol

treatment, counseling, and therapy, as well as facilitation visits with Jo.L. Mother never

successfully completed any of the referred DCS services. Additionally, Mother failed to

(1) notify DCS of her changes in residence, (2) complete an intensive drug treatment

program or enter a detoxification program when she was released from jail in February

2
 Appellant’s Appendix falls woefully short of the requirements of Indiana Appellate Rule 50, as it
contains only the chronological case summary of the termination proceedings and the trial court’s Order.
Appellant failed to submit any documents pertaining to underlying CHINS proceeding.

                                                    3
2011 after being held in contempt by a trial court in Kentucky for appearing at a court-

hearing while intoxicated, (3) obtain suitable housing, (4) cooperate with services for

domestic violence, and (5) remain drug and alcohol free.

       Although Mother acknowledged to being given opportunities to visit with Jo.L.,

she did not visit with her on a consistent basis and no visits took place between

November 2010 and October 17, 2011. Chris Wass (Wass), the family case manager

assigned to Jo.L.’s case from December 14, 2010 until June 30, 2011, testified that during

his tenure, Mother did not make any progress towards reunification with her child. He

explained that, at times, he did not always know where Mother resided and her phone

number was not always in service. George Shaheen (Shaheen), the most recent family

case manager, explained that although he attempted to arrange visits between Mother and

Jo.L., only one visit took place, two weeks prior to the termination hearing. Shaheen

expressed his concern about Mother’s persistent alcohol overuse, her lack of stable

housing, her involvement with domestic abuse, and her lack of consistent visitation. He

testified that Jo.L. did great in her foster placement and that the foster parents had

expressed a desire to adopt her.

       At the close of the evidence, the trial court stated, in pertinent part, the following:

       Normally, I would be asking counsel to prepare proposed findings of fact
       and conclusions of law for me to sift through, review my notes . . . I’m
       taking judicial notice of the proceedings in the CHINS case involving
       [Jo.L.]. But I . . . I don’t think that that is particularly necessary here today.
       And, I have some observations to make about some things here. . . . [I]n
       my review of cases from the [c]ourt of [a]ppeals and the [s]upreme [c]ourt
       in these types of cases, they[’re] reluctant to terminate parental rights where
       effort is made by the parents to . . . for reunification. And, I’m specifically
                                                 4
       required to consider what efforts the parents have made. What has been
       done since a termination was filed. And in this case virtually, other than
       the visit, nothing has been done . . . no effort has really come forward from
       the two of you that would give me some leeway, since the termination was
       filed. I think the evidence is clear that [Jo.L.] has been removed from the
       parent for fifteen of the most recent twenty-two months prior to the filing of
       the termination petition, so that prerequisite has been met. I’m going to
       find that by clear and convincing evidence there is a reasonable probability
       that the conditions that resulted in [Jo.L.’s] removal . . . or reasons for
       placement outside the home, will not be remedied. And my basis for that
       is, number one, there has been minimal compliance with the [d]ispositional
       [d]ecree and with the [p]arental [p]articipation [o]rder, and specifically
       some services were completed . . . or worked on, but for whatever reason
       the parents were terminated by the provider. Now . . . I can look at this that
       DCS maybe should have been more proactive, and tried to find some other
       means of providing services so that reunification might be attempted. But,
       the parents have a burden to do that as well. They have the obligation if
       they want to have custody or get a child back, then they have to make
       proactive steps as well, and that’s not been done. And frankly, yes, both of
       you have done some things, but not nearly what it takes for reunification to
       occur. And that’s very clear from all the evidence that has been presented.
       Another aspect of this is that the two of you had not had stable housing, and
       that is a major concern, and despite having opportunities, you have not
       obtained stable housing. So that there would be some opportunity to
       establish a household and have [Jo.L.] placed back with you. This case is
       about [Jo.L.]. It’s not about the other seven children, and while that
       information was presented it has no bearing on my decision to terminate
       your parental rights with Jo.L.
       . . . So, I’m going to find a termination of the parent-child relationship is in
       [Jo.L.’s] best interest and that the [DCS] has a satisfactory plan for the care
       and treatment of [Jo.L.], that plan being adoption. And it’s also telling,
       particularly as to [Father], it’s telling when he says, I really didn’t do much.
       I really haven’t done anything. That’s pretty much exactly what I have
       written down earlier[.] I never enjoy terminating parental rights, but this is
       what’s best for [Jo.L.], so that’s the decision of the [c]ourt.

(Transcript pp. 265-68).

       On November 15, 2011, the trial court issued its Order, terminating Mother’s

parental rights, stating, in pertinent part:

                                               5
       The [c]ourt now finds that said child was removed from her parents [sic]
       care and under the supervision of the [DCS] for at least 15 months of the
       most recent 22 months.
       The State of Indiana proved by clear and convincing evidence that there is a
       reasonable probability that the conditions that resulted in the child’s
       removal or reasons for placement outside the home of the parents will not
       be remedied.
       The [c]ourt further finds there has been minimal compliance with the
       [d]ispositional [o]rders and the [p]arent [p]articipation [o]rder.
       Specifically, some services were completed or worked on but the parents
       were terminated by the service providers. The parents still do not have
       stable housing.
       Termination of [Mother] and [Father]’s parental rights to [Jo. L.] is in the
       child’s best interest.
       Further, the DCS has a satisfactory plan for the care and treatment of the
       child, adoption.

(Appellant’s App. p. 12).

       Mother now appeals. Additional facts will be provided as necessary.

                            DISCUSSION AND DECISION

                        I. Sufficiency of the Trial Court’s Order

       First, Mother notes that because the trial court merely issued a general finding

against her, rather than a myriad of detailed findings and conclusions, we will

traditionally affirm a general finding if it is sustainable upon any legal theory. However,

in light of the fundamental importance of the rights that are at stake, Mother maintains

that the standard of review should be greater and requests us to apply the standard of

review for special findings pursuant to Ind. Trial Rule 52. DCS interprets Mother’s

argument as contesting the validity of the trial court’s order for lacking sufficient

findings.


                                            6
       We agree with the parties that there is no requirement that a trial court issue

special findings in a case involving termination of parental rights. Indiana Code section

31-35-2-8 simply provides, in pertinent part, that “if the court finds that the allegations in

a petition . . . are true, the court shall terminate the parent-child relationship.” As such, a

trial court is not statutorily required to enter findings when involuntarily terminating a

parent-child relationship. Parks v. Delaware Co. Dept. of Child Services, 862 N.E.2d

1275, 1278 (Ind. Ct. App. 2007).         But where, as here, the rights involved are of

constitutional magnitude, our review cannot begin and end with the mere fact that

applicable statutes do not require a trial court to support its conclusions with any

identifiable rationale. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App. 2010). We have

held that:

       We believe that a judgment terminating the relationship between a parent
       and child is impossible to review on appeal if it is nothing more than a mere
       recitation of the conclusions the governing statute requires the trial court to
       reach. Indiana’s parents and children deserve more, and the basic notions
       of due process inherent in our system of justice demand more.

       Trial courts are required by statute to enter findings of fact and conclusions
       of law in CHINS proceedings. Likewise, findings of fact and conclusions
       of law are required in grandparent visitation proceedings. Proceedings to
       terminate parental rights touch interests at least as fundamental as those
       regarding CHINS and grandparent visitation. We hold today that our courts
       must treat them accordingly, with the constitutional gravity they clearly
       have, and enter findings of fact that support the entry of the conclusions
       called for by the Indiana statute and common law.

Id.   In A.K., the trial court’s order merely recited the statutory requirements for

termination and did not include any findings of fact to support those conclusions. Id. at


                                              7
217. We remanded to the trial court for the entry of factual findings to support its order.

Id.

       Here, however, even though the trial court’s order is de minimus in its findings,

the trial court did include its overarching concerns leading to its decision to terminate

Mother’s parental rights. Combining the trial court’s order with the very lengthy and

detailed findings made by the trial court at the close of the hearing on the DCS’s

termination petition, we have enough information to review whether the trial court based

its judgment on proper considerations.           Consequently, we will address Mother’s

argument in light of the T.R. 52 standard of review rather than remand for the entry of a

new order. See also In re M.W., 942 N.E.2d 154, 159-160 (Ind. Ct. App. 2011) (the

omission of the conclusion that termination was in the child’s best interest does not

warrant remand to the trial court for the entry of a new order).

                              II. Sufficiency of the Evidence

       On appeal, Mother argues that the State did not produce sufficient evidence to

support the termination of her parental rights to her minor child. We recognize that the

Fourteenth Amendment to the United States Constitution protects the traditional right of

parents to establish a home and raise their children. In re J.S.O., 938 N.E.2d 271, 274

(Ind. Ct. App. 2010). A parent’s interest in the care, custody, and control of his or her

children is arguably one of the oldest of our fundamental liberty interests. Id. However,

the trial court must subordinate the interests of the parents to those of the children when

evaluating the circumstances surrounding a termination of a parent-child relationship. In

                                             8
re J.H., 911 N.E.2d 69, 73 (Ind. Ct. App. 2009), trans. denied. Parental rights may

therefore be terminated when the parents are unable or unwilling to meet their parental

responsibilities. Id.

       In reviewing termination proceedings on appeal, this court must not reweigh the

evidence nor assess the credibility of the witnesses. Id. We consider only the evidence

that supports the trial court’s decision and the reasonable inferences drawn therefrom. Id.

Where the trial court has entered findings of fact and conclusions of law, we apply a two-

tiered standard of review. Id. First, we determine whether the evidence supports the

findings, and second, whether the findings support the conclusions of law.            Id. In

deference to the trial court’s position to assess the evidence, we set aside the trial court’s

findings and judgment terminating the parent-child relationship only if they are clearly

erroneous. Id.

       In the instant case, Mother challenges the trial court’s conclusion of law

terminating her parental rights because she argues that there was not sufficient evidence

to prove that the conditions that led to the removal of her child from the home would not

be remedied. In order to terminate her rights, DCS was required to prove by clear and

convincing evidence:

              (B) that one of the following [was] true:
                     (i) There [was] a reasonable probability that the conditions
                     that resulted in the child’s removal or the reasons for
                     placement outside the home of the parents [would] not be
                     remedied.
                     (ii) There [was] a reasonable probability that the continuation
                     of the parent-child relationship[s] [posed] a threat to the well-
                     being of the child.
                                              9
                     (iii) The child [had], on two (2) separate occasions, been
                     adjudicated [] in need of services[.]
              (C) that termination [was] in the best interests of the child.

Ind. Code § 31-35-2-4(b)(2)(B), -(C); Bester v. Lake Cnty. Office of Family and

Children,839 N.E.2d 143, 148 (Ind. 2005). Clear and convincing evidence as a standard

of proof requires the existence of a fact to “be highly probable.” Hardy v. Hardy, 910

N.E.2d 851, 859 (Ind. Ct. App. 2009). It need not reveal that “the continued custody of

the parents is wholly inadequate for the child’s very survival.” Bester, 839 N.E.2d at 148

(quoting Egly v. Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1233 (Ind.

1992)).   Rather, it is sufficient to show that the child’s emotional and physical

development are threatened by the parent’s custody. Id.

       With respect to these criteria, Mother contends that “given [Mother’s] efforts to

abstain from consumption of alcohol, and her sobriety at time of the [f]act-[f]inding

hearing,” DCS did not present sufficient evidence indicating that the conditions that led

to the removal of Jo.L. had not been remedied. (Appellant’s Br. p. 11).

       When determining whether there is a reasonable probability that a parent will not

remedy the conditions justifying a child’s removal from the home, the trial court must

judge a parent’s fitness to care for his or her child at the time of the termination hearing.

Rowlett v. Vanderburgh Cnty. Office of Family and Children, 841 N.E.2d 615, 621 (Ind.

Ct. App. 2006). The trial court must evaluate the parent’s habitual patterns of conduct to

determine whether there is a substantial probability of future neglect or deprivation of the

child. C.T. v. Marion Cnty. Dept. of Child Services, 896 N.E.2d 571, 578 (Ind. Ct. App.

                                             10
2008), trans. denied. DCS is not required to rule out all possibilities of change; rather, it

need only establish “that there is a reasonable probability that the parent’s behavior will

not change.” Id. (quoting In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007)).

Moreover, the trial court may properly consider a parent’s criminal history, drug and

alcohol abuse, historical failure to provide support, and lack of adequate housing and

employment. Matter of D.G., 702 N.E.2d 777, 779 (Ind. Ct. App. 1998).

       Here, the trial court focused on Mother’s almost non-existent compliance with the

dispositional decree and parental participation order, her continued alcoholism, and her

lack of visitation with Jo.L., with the exception of a single visit which took place two

weeks prior to the termination hearing. Mother failed to keep the family case managers

informed of her location and the evidence reflects that she continued to be involved in

domestic abuse situations. Although the trial court acknowledged Mother’s attempts to

comply with the required services during the underlying CHINS proceeding, it is clear

that her attempted compliance was not enough and fell significantly short of persuading

the trial court that she had made a good faith effort to pursue reunification with Jo.L.

       In response to Mother’s argument that “she had not been given a chance [by the

DCS] to have time with Jo.L.,” we note the testimony of both family case managers who

stated that even though they attempted to arrange visits between Mother and Jo.L.,

Mother could not be located. (Appellant’s Br. pp. 10-11). Moreover, we have previously

established that a failure to provide services does not serve as a basis on which to directly



                                             11
attack a termination order as contrary to law. In re E.E., 736 N.E.2d 791, 796 (Ind. Ct.

App. 2000).

       In sum, we determine that the trial court’s findings are sufficient to support the

trial court’s conclusion that the conditions leading to the removal of Jo.L. from Mother’s

home would not be remedied. Therefore, we affirm the trial court’s termination of her

parental rights.

                                     CONCLUSION

       Based on the foregoing, we conclude that the trial court’s findings were sufficient

to support its decision and the DCS provided sufficient evidence to support the

termination of Mother’s parental rights to her minor child.

       Affirmed.

NAJAM, J. and DARDEN, J. concur




                                            12